NO. 12-04-00087-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

LESLIE RAY FOSTER,                                    §     APPEAL FROM THE 87TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF


T.D.C.J.–I.D., ET AL.,                                       §     ANDERSON COUNTY, TEXAS 
APPELLEES




MEMORANDUM OPINION
            Appellant Leslie Ray Foster, an inmate proceeding pro se, appeals the trial court’s dismissal
with prejudice of his lawsuit against the Texas Department of Criminal Justice-Institutional Division
(“TDCJ”) and the Texas Board of Pardon and Paroles Division (the “Board”).  Foster raises one
issue on appeal. We affirm.
Background
            On December 11, 2003, Foster filed suit against TDCJ and the Board.  In his original
petition, Foster challenged an administrative directive that defendants retroactively applied to all
inmates sentenced after September 1, 1987, including Foster, who had begun their second sentence.
Foster alleged that the defendants’ action violated the separation of powers doctrine and both the Ex
Post Facto Clause and the Equal Protection Clause of the federal and state constitutions.  Thus, he
requested the trial court issue a declaratory judgment against defendants.  On January 12, 2004,
without conducting a hearing, the trial court found that Foster’s suit was frivolous or malicious and
dismissed it with prejudice pursuant to Chapter 14 of the Texas Civil Practice and Remedies Code. 

Order of Dismissal
            In his sole issue, Foster argues that the trial court erred by dismissing his civil action under
the Texas Family Code.  Foster contends the trial court and the district clerk of the court failed to
correct or consider the civil action as properly filed and, therefore, refused to take any action.
However, the  order of dismissal stated as follows:
 
On this 11th day of December ,2003, Plaintiff filed his Original Petition with the District Clerk of
Anderson County, Texas. It is obvious to the Court that this civil action is not brought under the
Family Code and is a cause of action governed by Chapter 14 of the Texas Civil Practice and
Remedies Code. The Court finds that the claim is frivolous or malicious. 
 
Accordingly and pursuant to Chapter 14 of the Texas Civil Practice and Remedies Code, the petition
as filed is ordered dismissed. It is hereby, ORDERED, ADJUDGED AND DECREED that the
action of Plaintiff against Defendant(s) be dismissed with prejudice.
 
            According to the plain language of the order, the trial court stated that Foster’s claim was
not brought under the Family Code. Instead, the trial court found that his claim was governed by
Chapter 14 of the Texas Civil Practice and Remedies Code and that the claim was frivolous or
malicious.  Accordingly, the trial court dismissed his suit. See Tex. Civ. Prac. & Rem. Code Ann.
§ 14.003(a)(Vernon 2002).  Contrary to Foster’s contentions, the trial court did not dismiss
Foster’s claim pursuant to the Family Code, nor did the trial court state that Foster’s claim was
improperly filed. Accordingly, Foster’s sole issue is overruled.
 
Disposition
            The judgment of the trial court is affirmed.
 
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice
 
 
Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
(PUBLISH)